DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  should “sad median line” read “said median line”?  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garneau (CA 2781769).
 	In regard to claim 1, Garneau teaches a cycling garment comprising a seat pad (paragraph 0012), wherein the seat pad (pad: 20) comprises a cover (bottom  layer: 64/164) and at least one padded region (middle padding layer 63/163), and the seat pad (20) comprises a crotch attachment which is located only in a rear portion of the seat pad (paragraph 0061), wherein said crotch attachment is made between the cycling garment and the cover of the seat pad and outside of said at least one padded region (see figure 3 and paragraph 0061).  

 	In regard to claim 2, Garneau teaches the seat pad having also a perimetric attachment to the cycling garment (paragraph 0070 and 0071).  

 	In regard to claim 3, Garneau teaches wherein said crotch attachment includes an attachment line which is parallel to, or coincident with, a longitudinal anterior-posterior median line of the seat pad (seam along edges 154 is along a thick median line).  

 	In regard to claim 4, Garneau teaches wherein sad median line is a line of symmetry of the seat pad (see pad in figure 3 with thick median line).  

 	In regard to claim 5, Garneau teaches wherein said crotch attachment is located between two padded regions of the seat pad (see seam attached at 152 between two padded regions 136a, 136b).  

 	In regard to claim 6, Garneau teaches wherein the seat pad comprises at least two shaped pads (136a, 136b) attached to the cover (64/164), wherein said two padded regions are part of said shaped pads (figures 2 and 3).  

 	In regard to claim 7, Garneau teaches wherein each of said two shaped pads includes a front portion, extending towards the front of the seat pad, and a rear lobe larger than the front portion, and said padded regions are part of said rear lobes (see figure 3, pads 136a, 136b).  

 	In regard to claim 9, Garneau teaches wherein said crotch attachment includes an attachment line having a length of 10% to 40% of the length of the seat pad, preferably 10% to 20% (see length of 154 where attachment is, paragraph 0061 in relation to length of pad).  

 	In regard to claim 10, Garneau teaches wherein: given a longitudinal coordinate according to a median longitudinal line of the seat pad, the coordinate being 0 at an intersection 
  
 	In regard to claim 11, Garneau teaches said crotch attachment including a continuous attachment line, or comprising several discrete attachment points (seam along 154: paragraph 0061).  

In regard to claim 12, Garneau teaches said crotch attachment including any of: stitching, welding, and gluing (paragraph 0062 details sewn lines).  


Claim(s) 1-6, 8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbens et al. (US 4,805,243).
 	In regard to claim 1, Gibbens et al. teaches a cycling garment (garment: 1) comprising a seat pad (pad: 5), wherein the seat pad (5) comprises a cover (main member: 6) and at least one padded region (rear pads: 13, 14), and the seat pad (5) comprises a crotch attachment which is located only in a rear portion of the seat pad (attachment at rear of pad along garment seam: see figures 3 and 9), wherein said crotch attachment is made between the cycling garment and the cover of the seat pad and outside of said at least one padded region (attachment is made outside pads: 14, 15; column 2, lines 60-68 through column 3, lines 1-8).  

 	In regard to claim 2, Gibbens et al. teaches the seat pad (5) having also a perimetric attachment to the cycling garment (see stitching 7 attached around periphery of pad at locations: figure 3).  

 	In regard to claim 3, Gibbens et al. teaches wherein said crotch attachment includes an attachment line which is parallel to, or coincident with, a longitudinal anterior-posterior median line of the seat pad (see rear stitching line that is coincident with a median line of the seat: figure 3).  

 	In regard to claim 4, Gibbens et al. teaches wherein sad median line is a line of symmetry of the seat pad (see medial line down center forming symmetry of the seat pad: figure 3).  

 	In regard to claim 5, Gibbens et al. teaches wherein said crotch attachment is located between two padded regions of the seat pad (attachment at rear is located between pockets and rear pads: figure 3).  

 	In regard to claim 6, Gibbens et al. teaches wherein the seat pad (5) comprises at least two shaped pads (13, 14) attached to the cover, wherein said two padded regions are part of said shaped pads (shaped pads are the padded regions: figures 3-5).  

 	In regard to claim 8, Gibbens et al. teaches wherein said crotch attachment includes an attachment line which is coincident with a line of connection of two fabric panels of the garment (see rear attachment line in figure 3 along seam of garment as shown in Figure 9).  

 	In regard to claim 11, Gibbens et al. teaches said crotch attachment including a continuous attachment line, or comprising several discrete attachment points (rear attachment is continuous: figure 3).  



 	In regard to claim 13, Gibbens et al. teaches wherein said crotch attachment consists of only one attachment line (figure 3: see rear attachment line).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier (EP 1430797) in view of Garneau (CA 2781769).
 	In regard to claim 1, Maier teaches a cycling garment comprising a seat pad (insert: 2), wherein the seat pad comprises a cover (outer part of insert: 7) and at least one padded region (protective padding: 5), and the seat pad (5) comprises a crotch attachment which is located only in a rear portion of the seat pad (see seam 6 as detailed in annotated figure below), wherein said crotch attachment is made between the cycling garment (elastic knitted fabric of garment: 3) and the cover of the seat pad (2)(see Figure 9). 

    PNG
    media_image1.png
    353
    270
    media_image1.png
    Greyscale

 	However, Maier fails to teach said crotch attachment is made between the cycling garment and the cover of the seat pad and outside of said at least one padded region.  
 	Garneau teaches a seat pad for a cycling garment (paragraph 0009), wherein said crotch attachment is made between the cycling garment and the cover of the seat pad and outside of said at least one padded region (see figure 2 and 3, figure 2 details the cover and the pads attached thereto, Figure 3 details the pad with attachment lines along (inner edges: 154, paragraph 0062).


 	In regard to claim 2, the combined references teach the seat pad having also a perimetric attachment to the cycling garment (Maier: other stitching attachment 6 as detailed in annotated figure above).  

  	In regard to claim 3, the combined references teach wherein said crotch attachment includes an attachment line which is parallel to, or coincident with, a longitudinal anterior-posterior median line of the seat pad (Maier: crotch attachment and median line as annotated in figure above).  

 	In regard to claim 4, the combined references teach wherein said median line is a line of symmetry of the seat pad (Maier: annotated figure above detailing this).  

 	In regard to claim 5, the combined references teach wherein said crotch attachment is located between two padded regions of the seat pad (Garneau teaches two padded regions and the attachment located between the padded regions: see figures 2 and 3 and paragraph 0062).  
  	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pad and attachment of Maier with the pad structure of Garneau, since the pad of Maier provided with the attachment outside the padded regions would provide a padded garment that protects the user’s body where needed without any additional bulk over 

 	In regard to claims 6-7, the combined references teach wherein the seat pad comprises at least two shaped pads attached to the cover, wherein said two padded regions are part of said shaped pads (Garneau teaches two shaped pads attached to a cover: see figure 3, pads: 136a, 136b), wherein each of said two shaped pads includes a front portion, extending towards the front of the seat pad, and a rear lobe larger than the front portion, and said padded regions are part of said rear lobes (Garneau: pads 136a, 136b in figure 3).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pad and attachment of Maier with the two shaped pad structure of Garneau, since the pad of Maier provided with the two shaped pads would provide a padded garment that protects the user’s body where needed without any additional bulk over the surface of the structure and the attachment, which provides for greater comfort and flexibility of the pad with the user and garment during use.

 	In regard to claim 9, the combined references teach wherein said crotch attachment includes an attachment line having a length of 10% to 40% of the length of the seat pad, preferably 10% to 20% (Maier: see annotated figure above measuring crotch attachment 6 against the length of the pad).  

 	In regard to claim 10, the combined references teach wherein: given a longitudinal coordinate according to a median longitudinal line of the seat pad, the coordinate being 0 at an intersection of said line with the rear edge of the seat pad, and the coordinate being 1 at an intersection of said line with the front edge, the crotch attachment includes an attachment line 

 	In regard to claim 11, the combined references teach said crotch attachment including a continuous attachment line, or comprising several discrete attachment points (Maier: continuous attachment line of crotch attachment as detailed in annotated figure above).  

 	In regard to claim 12, the combined references teach said crotch attachment including any of: stitching, welding, and gluing (Maier teaches both stitching 6 and bonding 8: paragraphs 0023 and 0028).  

 	In regard to claim 13, the combined references teach wherein said crotch attachment consists of only one attachment line (Maier: see crotch attachment line 6 in annotated figure above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Maier (EP 2494878) and Maier (US 2014/0366254) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732